Citation Nr: 0834418	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lower back prior to January 
22, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lower back since January 22, 
2007.

3.  Entitlement to assignment of a compensable evaluation for 
bilateral hearing loss since January 18, 2007.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1963 to October 1965, and from December 1965 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2007 rating 
decisions by the Winston-Salem, North Carolina, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The January 2005 decision denied entitlement 
to an evaluation in excess of 20 percent for degenerative 
disc disease of the lumbar spine.  In a March 2008 decision 
issued during the course of the appeal, the RO did grant 
entitlement to an increased, 40 percent evaluation for the 
low back disability.  The veteran has indicated his intent to 
continue the appeal.

The February 2007 decision granted entitlement to an 
increased, 20 percent evaluation for bilateral hearing loss 
from February 7, 2006, to January 18, 2006.  A noncompensable 
evaluation was assigned effective January 18, 2006.  The 
veteran has perfected his appeal with regard solely to the 
assignment of a noncompensable evaluation since January 18, 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a May 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, perfecting his appeal with regard to the evaluation 
of a low back disability, the veteran did not state a hearing 
preference.  On an accompanying form, however, he stated he 
desired a local hearing before a decision review officer.  
This hearing was held in October 2006, and considered only 
the evaluation of the low back disability.

Subsequently, on a March 2008 VA Form 9, Appeal to Board of 
Veterans' Appeals, perfecting the appeal with regard to the 
evaluation of the hearing loss disability, the veteran stated 
that he wanted a Board hearing at the RO.  Although his 
discussion addressed solely the evaluation of hearing loss, 
he indicated that he wished to appeal "all of the issues on 
the statement of the case and any supplemental statement of 
the case...."  While the veteran has not specifically 
indicated that he wishes to discuss at his hearing both the 
matter involving hearing loss and the matters involving the 
evaluation of his low back disability, neither has he 
confined his hearing request to only addressing the matter 
involving the hearing loss.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

